Cite as 2017 Ark. App. 56


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. E-16-148


BLAKE FOWLKES                                    OPINION DELIVERED: FEBRUARY 1, 2017
                                APPELLANT
                                                 APPEAL FROM THE
V.                                               ARKANSAS BOARD OF REVIEW
                                                 [NO. 2016BR-00198]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES AND WK
CONTRACTORS, INC.              AFFIRMED
                     APPELLEES




                             ROBERT J. GLADWIN, Judge

        Blake Fowlkes appeals the denial of his application for unemployment benefits,

 asserting four points on appeal: (1) the Arkansas Board of Review (“Board”) erred in

 concluding that Fowlkes quit his job; (2) Fowlkes’s action did not constitute misconduct

 and did not preclude an award of benefits; (3) the Board erred in concluding that Fowlkes

 was not available for work; and (4) the Board erred in finding that Fowlkes’s delay in filing

 his initial claim was without good cause or due to extraordinary circumstances. We affirm.

                                           I.     Facts

        On December 14, 2015, Fowlkes filed an application for unemployment-insurance

 benefits with appellee Daryl Bassett, Director, Arkansas Department of Workforce Services

 (“Department”). He stated that he had last worked for WK Contractors, Inc. (“WK”), on

 October 20, 2015, and that he was discharged for “general” reasons. He also noted that he

 was not eligible to return to work immediately. However, on a separate but identical form,
                                Cite as 2017 Ark. App. 56

Fowlkes indicated that he was available for work immediately. WK responded to the notice,

alleging that Fowlkes quit for “general” reasons and that he was discharged for

“insubordination.”

      In an “Able and Available-Claimant Statement,” Fowlkes asserted that he was not

able or available for work beginning October 20, 2015, through November 18, 2015,

because of childcare/other dependent-care arrangements and a death in the family. He

stated that his brother had died on October 23, 2015, and that he would not have reported

to work during the time indicated if work had been available. In a “Backdating-Claimant

Statement,” Fowlkes requested backdating his claim filed on December 14, 2015, to

October 24, 2015, through the week ending December 12, 2015, indicating that his brother

and his father had died within “a couple of weeks of each other.”

      Fowlkes filed unemployment-benefit claims for the following weeks, stating that he

had not been able and available to work during each of the following weeks in 2015:

October 24; October 31; November 7−14; November 14−21; and November 21−28.

However, for his claim for the weeks of November 28−December 5, December 5−12, and

December 12−19, he indicated that he had been able and available to work.

      Fowlkes was denied benefits because he was “away from [the] labor market for

personal reasons and [was] not available for suitable work.” Fowlkes appealed to the

Arkansas Appeal Tribunal, and a telephone hearing was held on January 25, 2016. Fowlkes

testified that he was terminated from his job as an equipment operator; his work included

performing labor, pouring concrete and finishing it; and he last worked for WK on October

20, 2015. He said,


                                            2
                          Cite as 2017 Ark. App. 56

My brother died October 26, and then on November 18, about a month later, my
dad died of cancer, and I was helping take care of them. There is other stuff more
important at the time, and I began looking for a job soon after November 26. It was
not until a couple of weeks later that I applied or verbally spoke to people about jobs,
in applying for the job, but no one is hiring in my positions during the winter.

I did not keep working for WK because I was fired. We had gotten in an argument
. . . he was belittling one of my coworkers that morning, and I stepped in since I did
not like the way he was talking to him. Andy Kelly was one of my bosses. WK
stands for Chad Wyatt and Andy Kelly. Andy Kelly was belittling one of my
coworkers, and I kind of stepped in and said, there is no reason to be talking to him
like that. He turned on me and started cursing at me, and we were outside. Chad
Wyatt, the other boss, was trying to cool things down with Andy Kelly and told us
to all come in the office. We went in the office and we were talking over the
situation and everything was fine, and Andy Kelly started cursing me again, and I
said, I am out of here.

I just walked out of the office and was going to let him cool down and come back
later. I had a company truck and on my way to the truck, he said, just leave your
“f’ing truck,” and I took it that I was terminated, so I got my personal stuff out of
the truck and started walking. I tried to call them later that week, but no one
answered. Then, a coworker brought me my last two checks, so I took it that I was
fired. No one told me I was fired. I did not tell anyone that I was quitting. When
I walked out of the office, I was just going to leave the situation since I was getting
cursed and I did not appreciate the way I was being talked to. I was going to let him
cool down and come back. I was going to leave in the truck and come back. I did
not ask to leave. I was not told I could leave. I was not told to leave. I did not ask
why when they said to leave the truck. I just walked to my truck, and no one came
outside and tried to stop me. I was just getting my personal things out of the truck.
....

I filed my initial claim on December 14. I did not file it sooner although I had not
been working since October 20, because I was dealing with my dad and brother
dying and things that were more important, as I thought I had worked for these
people for eight years, and my work was never unsatisfactory until now, I guess, I do
not know.
....

When I filled out the application on December 14, and a question asked if I could
begin working immediately and I answered no, I think we went back and changed
that because Ms. Lomerson had told me the same thing that I could begin work
immediately, and I think she had me change that because I misunderstood the
question. I did not understand what it was talking about after the other questions
about the situation, with my dad and stuff. This was the time I was helping my dad

                                       3
                                 Cite as 2017 Ark. App. 56

       and everything was going back and then I was able to work then, and before that is
       when I had meant to put no, I could not go back to work immediately and she
       changed that from that date on that I could go to work immediately. I talked to a
       couple of people verbally about jobs before I filed my unemployment claim, but no
       one was hiring, and I do not know the dates I did so.

       After the hearing, the administrative law judge (“ALJ”) found that Fowlkes

voluntarily left his work without good cause connected with the work. Further, the ALJ

found that Fowlkes was not available for suitable work, and he had not shown good cause

for delay in filing an initial claim. Fowlkes appealed to the Board, which affirmed the ALJ’s

denial. The Board found as follows:

       Here, the claimant’s testimony indicated that another party (the other owner) had
       already “cooled things down” by the time the claimant left work. By leaving work,
       the claimant failed to give the employer an opportunity to resolve any continuing
       problems. As such, the claimant did not take appropriate steps to prevent any alleged
       mistreatment from continuing and thus has not proven by a preponderance of the
       evidence that he left last work with good cause connected with the work under Ark.
       Code Ann. § 11-10-513.
       ....

       The claimant was also disqualified for benefits under Ark. Code Ann. § 11-10-
       507(3)(A), as the Department found that the claimant was away from his labor market
       and thus not available for suitable work during the weeks ending October 24,
       October 31, November 7, November 14, and November 21, 2015. The claimant
       had indicated on his initial application for benefits that he could not begin work
       immediately.

       The claimant testified that he could not begin work immediately because of deaths
       in his family. The claimant testified that his brother passed away on October 26,
       2015, and that his father passed away on November 18, 2015. . . . Under Ark. Code
       Ann. § 11-10-507(3)(D), in the event of the death of an individual’s immediate
       family member, the eligibility requirements of availability for that individual shall be
       waived for the day of the death and for six (6) consecutive calendar days thereafter.
       ....

       Thus, the claimant was not available for suitable work for the entirety of the week
       for the weeks ending October 31, November 7, and November 21, 2015.




                                              4
                                  Cite as 2017 Ark. App. 56

       The Department also found the claimant ineligible for benefits under Ark. Code
       Ann. § 11-10-507(3)(A) for the weeks ending October 24 and November 14, 2015.
       The claimant indicated that he was caring for his ill family members during those
       weeks. As the claimant was caring for family members during the weeks ending
       October 24 and November 14, 2015, he was not available for suitable work during
       those weeks.
       ....

       The claimant testified that the filing of his initial claim was delayed as a result of the
       deaths in his family. While the Board is again sympathetic to the circumstances faced
       by the clamant at that time, the clamant has not shown by a preponderance of the
       evidence that the necessity of caring for his family members prevented him from
       filing a claim. The clamant filed his initial claim when he determined he was ready
       to reenter the labor market. Essentially, the claimant delayed the filing of his initial
       claim until he was no longer unavailable for work under Ark. Code Ann. § 11-10-
       507(3)(A). This does not constitute good cause for the delay in filing, Regulation
       No. 14(b)(G) of the Department would have precluded his claim from being
       backdated to a date earlier than November 30, 2015. However, as the claimant has
       not shown good cause for the delay in filing, his claim shall not be backdated.

Fowlkes filed a timely notice of appeal, and this appeal followed.

                                    II.      Standard of Review

       Our court recently established that

       [t]he standard of review to be followed in such cases is clear. We do not conduct a
       de novo review in appeals from the Board of Review. Snyder v. Dir., 81 Ark. App.
262, 101 S.W.3d 270 (2003). In appeals of unemployment-compensation cases, we
       instead review the evidence and all reasonable inferences deducible therefrom in the
       light most favorable to the Board of Review’s findings. Id. The findings of fact made
       by the Board of Review are conclusive if supported by substantial evidence; even
       when there is evidence on which the Board of Review might have reached a
       different decision, the scope of judicial review is limited to a determination of
       whether the Board of Review could have reasonably reached its decision based on
       the evidence before it. Id. If fair-minded persons could reach the Board of Review’s
       conclusions on the same evidence, then we must affirm its decision. Id.

              Substantial evidence is such evidence as a reasonable mind might accept as
       adequate to support a conclusion. Barnard v. Dir., 2013 Ark. App. 143, at 2 (quoting
       Valentine v. Dir., 2012 Ark. App. 612, at 3). It is also clear that the credibility of the
       witnesses and the weight to be accorded their testimony are matters to be resolved
       by the Board of Review. Barnard, supra. Like a jury, an administrative body is free to


                                                5
                                 Cite as 2017 Ark. App. 56

       believe or disbelieve the testimony of any witness. Gunter v. Dir., 82 Ark. App. 346,
       107 S.W.3d 902 (2003).

Burch v. Bassett, 2016 Ark. App. 456, at 2–3, ___ S.W.3d ___, ___.

                               III.   Good Cause and Misconduct

       First, Fowlkes argues that the Board erred in concluding that he quit his job without

good cause pursuant to Arkansas Code Annotated section 11-10-513 (Repl. 2012), which

provides as follows:

       (a)(1) If so found by the Director of the Department of Workforce Services, an
       individual shall be disqualified for benefits if he or she voluntarily and without good
       cause connected with the work left his or her last work.
       ....

       (4) The disqualification shall continue until, subsequent to filing a claim, he or she
       has had at least thirty (30) days of employment covered by an unemployment
       compensation law of this state, another state, or the United States.

Ark. Code Ann. § 11-10-513(a)(1) and (4). Fowlkes contends that the Board’s finding was

not supported by substantial evidence.

       Fowlkes points to (1) his initial application for unemployment benefits where he

marked that he had been discharged for general reasons; (2) his own testimony that he was

terminated without explanation; and (3) a second form stating that “I guess I did quit” and

noting the situation with the cursing supervisor. Fowlkes summarizes his departure from

WK and contends that he did not voluntarily leave his work, claiming that he peacefully

and momentarily walked out of the room and was told to leave the keys to the company

truck. He claims that he never quit his job and nothing he said to his employer could be

construed as quitting. He urges this court to conclude that the Board disregarded the record




                                              6
                                  Cite as 2017 Ark. App. 56

when it concluded that he voluntarily left last work without good cause and that he

voluntarily relinquished employment.

       Alternatively, in his second point on appeal, Fowlkes argues that, even if the Board

was correct in finding that he quit WK, he acted with good cause that was associated with

his work and not misconduct. Ark. Code Ann. § 11-10-513(a)(1). Fowlkes claims that he

was acting judiciously in attempting to protect a coworker who was being cursed. He had

tried to defuse a volatile and abusive situation, which cannot be considered either to

constitute quitting employment or misconduct, even if there was a voluntary termination.

He argues that he should not be faulted for defusing the situation by a denial of

unemployment benefits.

       The Board noted that whether Fowlkes quit under section 11-10-513 (discharge for

voluntarily leaving work without good cause) or was discharged under section 11-10-514

(discharge for misconduct), the disqualification would bar him from benefits. The Board

found that,

       [e]ven if the events were construed in such a manner as to indicate that the owner’s
       instructions to leave the truck constituted a discharge of the claimant, the claimant
       would have been discharged for misconduct under Ark. Code Ann. § 11-10-514(a),
       as he was leaving the work without permission. He would thus end up with
       essentially the same disqualification, as the disqualification period for a disqualification
       under Ark. Code Ann. § 11-10-514(a) is the same as that for a disqualification under
       Ark. Code Ann. § 11-10-513. Here the claimant initiated the separation and failed
       to show good cause for quitting under Ark. Code Ann. § 11-10-513.

Fowlkes argues that there was no evidence that he walked off the job. He contends that he

simply walked out of the room and had planned to come back. He also contends that he

had been making reasonable efforts to retain his job by de-escalating the cursing.




                                                7
                                 Cite as 2017 Ark. App. 56

       Fowlkes claims that he was not guilty of misconduct under Arkansas Code Annotated

section 11-10-514. He cites Rollins v. Director, 58 Ark. App. 58, 945 S.W.2d 410 (1997),

where a claimant’s actions in telling his coworker to shut up and to stop meddling in his

business immediately preceding a fight in which the coworker attacked the claimant were

not “misconduct” that disqualified him from receiving benefits. The claimant was found to

have acted in self-defense in the fight, and even if the claimant’s words were spoken in poor

judgment, his actions were not such as to constitute negligence or malicious or willful intent

under Arkansas Code Annotated section 11-10-514(a)(1). Id.

       He also relies on Rossini v. Director, where this court explained as follows:

               An individual shall be disqualified for unemployment benefits if she is
       discharged from her last work for misconduct in connection with the work. Ark.
       Code Ann. § 11-10-514(a)(1) (Repl. 1999). “Misconduct,” for purposes of
       unemployment compensation, involves: (1) disregard of the employer’s interest; (2)
       violation of the employer’s rules; (3) disregard of the standards of behavior which the
       employer has a right to expect of his employees; and (4) disregard of the employee’s
       duties and obligations to his employer. Greenberg v. Director, 53 Ark. App. 295, 922
S.W.2d 5 (1996). To constitute misconduct, however, the definitions require more
       than mere inefficiency, unsatisfactory conduct, failure in good performance as the
       result of inability or incapacity, inadvertencies, ordinary negligence in isolated
       instances, or good faith error in judgment or discretion. Carraro v. Director, 54 Ark.
       App. 210, 924 S.W.2d 819 (1996). There must be an intentional or deliberate
       violation, a willful or wanton disregard, or carelessness or negligence of such degree
       or recurrence as to manifest wrongful intent or evil design. Id. In sum, there is an
       element of intent associated with a determination of misconduct. Rollins v. Director,
       58 Ark. App. 58, 945 S.W.2d 410 (1997).

Rossini v. Dir., 81 Ark. App. 286, 289, 101 S.W.3d 266, 268–69 (2003).

       Fowlkes argues that he gave undisputed testimony regarding the events that took

place on his last day at work at WK. He claims that there was no evidence that he used

loud or abusive language, spoke toward the supervisor in a demeaning manner, or violated

any company policies or rules. He contends that it cannot be said that his intervention with

                                              8
                                Cite as 2017 Ark. App. 56

his coworker was misconduct as set forth in the four elements described in Rossini, supra.

Fowlkes asserts that he simply walked out of the office to allow his employer to cool down

and was planning to return later. He maintains that he showed no intent to harm WK’s

interests and that there was no showing that he had done so. As such, he should not be

disqualified for benefits.

       The Department argues that the Board’s decision that Fowlkes left his last work

without good cause connected with the work must be affirmed because it is supported by

substantial evidence. Ark. Code Ann. § 11-10-513(a)(1). The term “good cause” means a

justifiable reason for not accepting the particular job offered. Hiner v. Dir., 61 Ark. App.
139, 143, 965 S.W.2d 785, 787 (1998). To constitute good cause, the reason for refusal

must not be arbitrary or capricious, and the reason must be connected with the work itself.

Id. The question of what is good cause must be determined in the light of the facts in each

case. Id. Good cause sufficient to have a successful unemployment-benefits claim is cause

that would reasonably impel an average able-bodied, qualified worker to give up his

employment. Garrett v. Dir., 58 Ark. App. 7, 944 S.W.2d 865 (1997). Good cause depends

not only on the good faith of the employee involved, which includes the presence of a

genuine desire to work and to be self-supporting, but also depends on the reaction of an

average employee. Id.

       Fowlkes walked out after having been cursed by his employer when he stepped in

to protect a coworker who was being belittled by the employer. Fowlkes argues that he

did not quit but was terminated because he was told to leave the keys to the company truck

when he walked out. He said that no one ever told him he was fired or told him to leave.


                                             9
                                 Cite as 2017 Ark. App. 56

He walked off the job without permission and never returned. In his first application for

unemployment benefits, he stated that there were a lot of things going on in his personal

life having to do with illness in his family and that he did not need to be cursed at work. In

his second application, Fowlkes stated that he guessed that he had quit when he told them

that he did not “have to take this” and left. He also said that cursing was not unusual at his

workplace, but he had not quit in the past. Therefore, the Board’s decision that Fowlkes

left his last work without good cause connected with the work must be affirmed because it

is supported by substantial evidence.

                                        IV.   Availability

       In his third point on appeal, Fowlkes claims that the Board erred in concluding that

he was not available for work under Arkansas Code Annotated section 11-10-507 (Repl.

2012), which provides in part as follows:

             An insured worker shall be eligible to receive benefits with respect to any
       week only if the Director of the Department of Workforce Services finds that:

       (1) Claim for Benefits. He or she has made a claim for benefits with respect to such
           week in accordance with such regulations as the director may prescribe;
           ...

       (3) Able to Work and Available for Work.
              (A) The worker is unemployed, is physically and mentally able to perform
              suitable work, and is available for such work. Mere registration and reporting
              at a local employment office shall not be conclusive evidence of ability to
              work, availability for work, or willingness to accept work unless the individual
              is doing those things which a reasonably prudent individual would be
              expected to do to secure work. In determining suitable work under this
              section and for refusing to apply for or accept suitable work under § 11-10-
              515, part-time work shall be considered suitable work unless the majority of
              weeks of work in the period used to determine monetary eligibility is from
              full-time work.



                                              10
                                 Cite as 2017 Ark. App. 56

Ark. Code Ann. § 11-10-507(1) and (3)(A).

       Fowlkes argues that, even though he was grieving, he was still available for work,

and he had made efforts to find employment even before he applied for benefits. Fowlkes

maintains that he was terminated without cause, and following his discharge, his brother

and father had died, requiring the care of his family but not precluding his availability for

work. He contends that he completed his application as soon as possible. He also argues

that if there were any errors in his application, he should not be disqualified because he

relied on the agency intake person to help him complete the form. He contends that the

agency should be estopped from profiting from an error made by him based on incorrect

advice from the agency’s agent. See Ashcraft v. Hunter, 268 Ark. 946, 597 S.W.2d 124

(1980).

       The Department argues that no error occurred in finding that Fowlkes was not

available for work under section 11-10-507(3)(A).         From October 2, 2015, through

November 21, 2015, Fowlkes was taking care of his father and his brother, who both passed

away during this time period. Fowlkes testified that he would not have been able to work

immediately after leaving his last employment due to his dad’s illness. He also said that he

was not able and available for work due to a death in the family, childcare, and other

dependent arrangements. He testified that he did not begin to look for jobs until soon after

November 26, 2015. Therefore, the Board did not err in finding that Fowlkes was not

eligible for benefits due to his not being available for work.




                                              11
                                  Cite as 2017 Ark. App. 56

                                   V. Delay in Filing Claim

       In Fowlkes’s fourth and final point on appeal, he claims that the Board erred in

concluding that his delay in filing his initial claim was without good cause or due to

extraordinary circumstances. His reasons given for the delay were that he was “dealing with

[his] dad and brother dying and things that were more important. . . .” He argues that this

was an extraordinary circumstance, or alternatively, good cause. He contends that the Board

gave his testimony short shrift by finding that he did not show by a preponderance of the

evidence that the necessity of caring for his family members prevented him from filing a

claim. He maintains that the reasons he gave for filing late were compelling. He also

contends that without contrary evidence in the record, the Board should not have rejected

his reason for the delay. He claims that the decision of the Board does not indicate that it

found his credibility lacking.

       He cites Harris v. Director, 2014 Ark. App. 163, where this court held that the director

may waive the restrictions in Arkansas Administrative Code section 208.00.2-14(b)(G) (may

be considered filed no earlier than fourteen days prior to date received) if he or she finds

that extraordinary circumstances exist and equity and justice require such waiver. Fowlkes

argues that he was without benefit of legal counsel and in the midst of an extraordinary

circumstance with the death of his father and brother in short order. He claims that his

delay in filing should be excused because equity and justice exist to excuse the delay in

filing, or alternatively, due to good cause.

       The Department contends that Fowlkes did not show good cause for backdating his

claim, and the Board’s decision must be affirmed. We agree. Fowlkes’s final day of work


                                               12
                                 Cite as 2017 Ark. App. 56

was October 20, 2015. He filed his claim for unemployment insurance on December 14,

2015, once he became available to return to the workforce. He asked that the claim be

backdated to his last day of work. Regulation 14(b)(G) states that if good cause is shown,

an individual’s claim may be backdated up to fourteen days. He did not file his claim for

fifty-five days after leaving his job. Therefore, even though he was busy with family matters,

it was reasonable for the Board to find that he could have found some time to file his claim

before December 14, 2015.

       Affirmed.

       GRUBER, C.J., and BROWN, J., agree.

       Robert S. Tschiemer, for appellant.

       Phyllis A. Edwards, for appellee.




                                             13